McMurray, Presiding Judge.
The Supreme Court, in State v. Brinson, 248 Ga. 380 (1) (283 SE2d 463), having reversed the judgment (and remanded for compliance therewith) in Brinson v. State, 158 Ga. App. 189 (1) (279 SE2d 488), that judgment is vacated and set aside in accordance with the direction of the Supreme Court in State v. Brinson, 248 Ga. 380, supra, at page 382 (5). The judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, C. J., Deen, P. J., Shulman, P. J., Banke, Birdsong, Carley, Sognier and Pope, JJ., concur.

*149Decided February 3, 1982.
J. Lynn Rainey, Samuel D. Ozburn, for appellant.
J. W. Morgan, District Attorney, Charles E. Day, Assistant District Attorney, for appellee.